


Exhibit 10.8.2
Coca-Cola Enterprises, Inc.
Form of Performance Share Unit Agreement
For Senior Officers in the United States




Name of Performance Stock Unit Recipient:


Target PSU Award:


Service Date:


Payment Date:


The terms and conditions applicable to this Performance Share Unit Award (“PSU
Award” or “Award”) made by Coca-Cola Enterprises, Inc. (the “Company”) to U.S.
executives on [DATE OF GRANT] are described below.


This grant was made under the Coca-Cola Enterprises, Inc. 2010 Incentive Award
Plan (As Amended Effective February 7, 2012) (the “Plan”), the terms of which
are incorporated into this document. All capitalized terms in this agreement
(the “Agreement”) shall have the meaning assigned to them in this Agreement or
in the Plan.


1.
Performance Share Unit Award. Your Target PSU Award is expressed as the number
of performance stock units (“PSUs”) that will be earned if the target goal(s) of
the Performance Conditions described in Section 2, below, are met (prior to any
adjustment).

2.
Vesting in Your PSU Award. Upon the satisfaction of both the performance and
service conditions to vesting (except as provided in Section 3), the Company
will distribute a share of Coca-Cola Enterprises, Inc.’s common stock (“Stock”)
to you for each PSU earned under your PSU Award.

a. Service Condition to Vesting. You must remain continuously employed by the
Company or an Subsidiary until the Service Date to satisfy the service condition
to vesting.
b.
Performance Conditions to Vesting. The percentage of the Target PSU Award that
you earn will be determined based on the results under the Performance
Conditions, which are as follows: [INSERT DEFINITIONS OF EACH PERFORMANCE
CONDITION, THE PERFORMANCE PERIOD, THE MINIMUM, TARGET AND MAXIMUM PERFORMANCE
LEVELS (TOGETHER WITH THE CORRESPONDING PERCENTAGE OF PSUs EARNED AT SUCH
LEVELS), AND ADJUSTMENT RULES, IF ANY].

3. Waivers of the Vesting Conditions. Except as provided in this Section 3, 100%
of your PSU Award will be forfeited upon your termination of employment with the
Company or a Subsidiary prior to the Service Date.    
a. Severance Termination. Although the performance conditions must be satisfied
to determine the number of PSUs, if any, you will earn under this Award, the
service condition will be waived on pro rata portion of the PSUs earned under
Section 2 upon your Severance Termination. The pro ration fraction is determined
by dividing the number of months between the grant date of this Award and your
termination date by the number of months between the grant date and the Service
Date.
b. Special Vesting in the Event of Your Death, Disability or Severance
Termination Within 24 Months Following a Change in Control of the Company. In
the event your employment terminates on account of your death, Disability or
your Severance Termination within 24 months following a Change in Control of the
Company, your PSU Award will vest, as follows:
i. 100% of your Target PSU Award will be immediately vested if such event occurs
on or prior to the end of the Performance Period.
ii. 100% of the actual number of PSUs earned during the Performance Period
pursuant to Section 2, above, if such event occurs on or after the end of the
Performance Period.
4.
Dividend Equivalents on Your PSU Award. Under your PSU Award, you will earn cash
credits equal to the dividends declared by the Board of Directors on a share of
the Company’s stock from the date of the grant through the Payment Date,
multiplied by number of vested performance stock units. These “Dividend
Equivalents” will be credited immediately prior to payment of your PSU Award.

5.
Form and Timing of Payment of Your PSU Award and Dividend Equivalents. The
Company will distribute a share of Coca-Cola Enterprises, Inc. common stock to
you for each PSU that vests under your PSU Award, and it will make a cash
payment to you equal to your Dividend Equivalents.

Your PSU Award and Dividend Equivalents will be paid to you upon the earlier of
your death, separation from service due to Disability (provided such disability
also constitutes a “disability” within the meaning of Section 409A of the Code),
or within 60 days of the Payment Date.
6. Definitions. For purposes of this Award, the following definitions apply:
a.
“Disability” means your inability by reason of a medically determinable physical
or mental impairment, to engage in any substantially gainful activity, which
condition is expected to have a duration of not less than one year.

b.
“Severance Termination” means your involuntary termination without Cause or,
within two years following a Change in Control of the Company, your voluntary
termination for Good Reason, provided you execute a release of all potential
claims against the Company. “Cause” means (i) willful or gross misconduct that
is materially detrimental to the Company, (ii) acts of personal dishonesty or
fraud toward the Company or (iii) conviction of a felony, except for a
conviction related to vicarious liability based solely on your position with the
Company, provided that you had no involvement in actions leading to such
liability or had acted upon the advice of the Company’s counsel; and “Good
Reason” means your (i) demotion or diminution of duties, responsibilities and
status, (ii) a material reduction in base salary and annual incentive
opportunities, or (iii) assignment to a position requiring relocation of more
than 50 miles from your primary workplace.

7.
Deemed Acceptance of Award. You will be deemed to have accepted this grant and
its terms and conditions as provided under the Plan and this document unless you
notify the Company otherwise in writing. This deemed acceptance is applicable
even if you do not acknowledge acceptance through the electronic process the
Company may make available at the time of the grant.

8.
Acknowledgment of Nature of Plan and PSU Awards. Your PSU Award represents an
unfunded and unsecured promise by the Company to pay amounts in the future if,
and to the extent that, the award vests. The PSU Award does not entitle you to
vote any shares of the Company’s common stock or receive actual dividends.

In accepting the Award, you acknowledge that:
a.
Your PSU Award may not be transferred, assigned, hypothecated, pledged, or
otherwise encumbered or subjected to any lien, obligation, or liability of you
or any other party;

b.
The Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, as provided in the Plan;

c.
All decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

d.
Neither the Award of PSUs nor any provision of this Award Agreement, the Plan,
or the policies adopted pursuant to the Plan confer upon you any right with
respect to employment or continuation of current employment, and in the event
that you are not an employee of the Company, this Award shall not be interpreted
to form an employment contract or relationship with the Company.

9.
Tax Obligations. Regardless of any action the Company or your employer takes
with respect to any or all income tax (including federal, state and local
taxes), social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items legally due by you is and remains your responsibility and may
exceed the amount actually withheld by the Company or your employer. You further
acknowledge that the Company and/or your employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the PSU Award, including their grant or vesting of the Award, or
conversion of the PSUs into shares; the receipt of any cash payments or the
subsequent sale of any shares acquired at vesting and the receipt of any
dividends; and (2) do not commit to and are under no obligation to structure the
terms of the Award or any aspect of the PSUs to reduce or eliminate your
liability for Tax-Related Items or achieve any particular tax result. Further,
if you become subject to tax in more than one jurisdiction between the date of
grant and the date of any relevant taxable event, you acknowledge that the
Company and/or your employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.
Prior to any Tax-Related Items becoming due with respect to the PSUs, the
issuance of shares upon vesting of the PSUs or the receipt of any cash payments,
you shall pay, or make adequate arrangements to satisfy all withholding
obligations of the Company and/or your employer. In this regard, you authorize
the Company or your employer to withhold all applicable Tax-Related Items
legally payable by you from outstanding PSUs, from your wages or other cash
compensation payable to you by the Company or your employer or from any cash
payment received upon the payment of your PSU Award. In addition, ifor to the
extent any applicable Tax-Related Items payment or withholding obligation has
not been satisfied prior to the Award’s payment date (and if permissible under
local law), the Company or your employer shall withhold shares to satisfy the
withholding or payment obligation, provided that the Company or your employer
shall withhold only the amount of shares necessary to satisfy the minimum
withholding amount. To the extent the Tax-Related Items obligation is satisfied
by reducing the number of shares of Stock issued upon vesting of the PSUs, for
tax purposes, you are deemed to have been issued the full number of shares of
Stock subject to the vested PSUs, notwithstanding that a number of shares of
Stock are held back solely for the purpose of paying the Tax-Related Items.
Further, in the event that such share withholding method is prevented by
applicable law or has materially adverse accounting or tax consequences, the
Tax-Related Items withholding obligation that has not been satisfied prior to
the payment of the PSU Award may be satisfied by one or a combination of the
following: (A) withholding from proceeds of the sale of shares of Stock acquired
upon payment of the PSUs, either through a voluntary sale or through a mandatory
sale arranged by the Company (on your behalf pursuant to this authorization); or
(B) withholding from your wages or other cash compensation payable to you by the
Company and/or your employer. You shall pay to the Company or to your employer
any amount of Tax-Related Items that the Company or your employer may be
required to withhold or account for as a result of your participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the shares of Stock or the proceeds of the sale of
shares of Stock to you if you fail to comply with your obligations in connection
with the Tax-Related Items.

10.
Compliance with Code Section 409A. To the extent that this PSU Award is subject
to section 409A of the Internal Revenue Code (the “Code”), the Award will be
administered and interpreted in accordance with Code section 409A and the final
regulations and other IRS guidance promulgated thereunder.

11. Repayment/Forfeiture. Any benefits you may receive hereunder shall be
subject to repayment or forfeiture as may be required to comply with (i) any
applicable listing standards of a national securities exchange adopted in
accordance with Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (regarding recovery of erroneously awarded compensation) and any
implementing rules and regulations of the U.S. Securities and Exchange
Commission adopted or (ii) similar rules under the laws of any other
jurisdiction.
12. Data Privacy. By accepting this award, you hereby explicitly consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Award Agreement by and among, as applicable, your employer,
the Company, and Affiliated Companies for the exclusive purpose of implementing,
administering and managing your participation in the Plan.
You understand that the Company and your employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all restricted stock units or any
other entitlement to shares awarded, canceled, vested, unvested or outstanding
in your favor, for the purpose of implementing, administering and managing the
Plan (“Data”). You understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country, or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country. You understand that you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local human
resources representative. You authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker,
escrow agent or other third party with whom the shares received upon vesting of
the restricted stock units may be deposited. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consent herein, in
any case without cost, by contacting in writing the Executive Compensation
Office. You understand that refusal or withdrawal of consent may affect your
ability to participate in the Plan.
13. Plan Administration. The Plan is administered by a Committee of the
Company’s Board of Directors, whose function is to ensure the Plan is managed
according to its terms and conditions. To the extent any provision of this Award
is inconsistent or in conflict with any provision of the Plan, the Plan shall
govern. A request for a copy of the Plan and any questions pertaining to the
Plan should be directed to:
EXECUTIVE COMPENSATION OFFICE
COCA-COLA ENTERPRISES, INC.
2500 WINDY RIDGE PARKWAY
ATLANTA, GA 30339
USA
(001) 678-260-3000









































            